JOURNAL ENTRY AND OPINION
{¶ 1} Relator requests that this court compel respondent judge to dispose of the motion for withdrawal of plea filed by relator in Statev. Gaston, Cuyahoga County Court of Common Pleas Case No. CR-401570 on September 13, 2002.
 {¶ 2} Respondent has filed a motion for summary judgment attached to which is a copy of a journal entry issued by respondent and received for filing by the clerk on February 24, 2003 in which respondent denied relator's motion for withdrawal of plea. Relator has not opposed the motion. Respondent argues that this action in mandamus is, therefore, moot. We agree.
 {¶ 3} Accordingly, respondent's motion for summary judgment is granted. Respondent to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ denied.
KENNETH A. ROCCO, A.J., and TIMOTHY E. McMONAGLE, J., CONCUR.